Citation Nr: 1142080	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-01 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  He received the Combat Infantryman Badge, Purple Heart Medal and Army Commendation Medals.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the rating for PTSD from 30 to 50 percent effective April 6, 2007.

In January 2008, the Veteran indicated that he did not want a hearing before the Board but rather wanted a hearing before a Decision Review Officer (DRO).  In March 2009, the Veteran withdrew his request for a DRO hearing.  


FINDING OF FACT

For the entire period on appeal, the Veteran's PTSD disability has been manifested by total occupational and near total social impairment.


CONCLUSION OF LAW

For the entire period on appeal, the schedular criteria for a disability rating of 100 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.21, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision, which constitutes a full grant of the benefit sought on appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria--Rating PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under a general formula for rating mental disorders  38 C.F.R. § 4.130.  The rating formula incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2011).

Under the general formula, a 50 percent rating is warranted if the mental disorder is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran reported during a May 2007 VA examination that he had had a number of jobs but had not worked since being employed as an electrician in 2000.  He retired due to physical problems.  The examiner noted moderate, to at times severe, impairment in social and occupational functioning.  

In a May 2007 statement, the Veteran's ex-wife described a long history of social impairment.  She stated that during their marriage, the Veteran preferred to be alone at home and they did not socialize with other couples.  The Veteran had had a poor relationship with her, his sons and grandchildren for many years due to PTSD symptoms, which ultimately led to their divorce and his estrangement from the rest of his family.  

A January 2009 private treatment note indicates that the Veteran had had 12 to 15 jobs for only about two years each. 

In a May 2009 statement the Veteran's former supervisor noted a history of occupational impairment dating back to 1982, when the Veteran had had difficulty maintaining a relationship with his direct supervisor.  The former supervisor wrote that this difficulty appeared to stem from PTSD.  

During an April 2009 VA examination, the Veteran reported that he had had 14 jobs since service, and that he had been fired five times.  He reported that he missed time from work and had problems concentrating due to PTSD symptoms.  The examiner stated that the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner appeared to be severely impaired.  

During the April 2009 VA examination, the Veteran reported that he was divorced once and was not dating.  He had a poor relationship with his sons, with whom he had not talked for a number of years, and he had no relationship with his grandchildren.  He stated that he had one close friend, who he saw once a month, and he had three somewhat casual friends, who would come by to borrow things and visit for a little bit.  The Veteran reported that he watched TV and cooked but no longer worked on models or his motorcycle.  He used to go to The American Legion but he had not been in one-and-a-half years.  The examiner found his social adaptability and interactions with others to be severely impaired.  

Analysis

The May 2007 VA examiner assigned a GAF score of 50 and the April 2009 VA examiner assigned a GAF score of 48.  As explained above, these scores are indicative of an inability to keep a job or have friends.  Moreover, both examiners noted severe occupational and social impairment.  

The Board recognizes that the April 2009 VA examiner also diagnosed alcohol abuse for the first time based on the Veteran's reports of drinking eight to ten beers every night for the past month due to the anniversary of an in-service stressor.  

The GAF scores indicate an inability to maintain employment.  Those scores are consistent with the other evidence of record.  Such impairment is equivalent to total occupational impairment.  The Veteran has been able to maintain some very limited social relationships, but overall his symptoms approximate total social and occupational impairment.

The Veteran's symptoms as documented by the medical and lay evidence show a disability manifested by total occupational and nearly total social impairment throughout the entire period on appeal.  Resolving all doubt in the Veteran's favor, the Board finds that the disability approximated the criteria for a 100 percent rating for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.7, 4.21; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An increased, 100 percent, rating for PTSD is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


